Exhibit 10.21
SECOND AMENDMENT
TO THE SECURITIES PURCHASE AGREEMENT
This amendment (“Amendment”) is made and entered into as of the 30th day of
September, 2005 (“Effective Date”) by and between Specialty Risk Solutions, LLC
(“SRS”) and Specialty Underwriters’ Alliance, Inc., and amends the SECURITIES
PURCHASE AGREEMENT (“Agreement”) entered into by the parties on May 11, 2005 as
amended. Any terms defined in the Agreement and used herein shall have the same
meaning in this Amendment as in the Agreement. In the event that any provision
of this Amendment and any provision of the Agreement are inconsistent or
conflicting, the inconsistent or conflicting provision of this Amendment shall
be and constitute an amendment of the Agreement and shall control, but only to
the extent that such provision is inconsistent or conflicting with the
Agreement.
NOW, THEREFORE, and in consideration of the mutual agreements and covenants set
forth, the parties wish to amend the Agreement as follows:
Subsection (ii) of (c) of Section 1: Sale and Purchase of Securities; Closing,
shall be deleted in its entirety and replaced with the following:
(ii) thereafter, on a quarterly basis beginning October 1, 2005, 3% of the
Commissions owed to Purchaser by the Company on the last day of each quarter, as
defined in the Partner Agent Agreement dated May 11, 2005.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their behalf by their duly authorized officers as of the day, month and year
above written.

          SPECIALTY UNDERWRITERS’ ALLIANCE, INC.    
 
       
By:
  /s/ Courtney C. Smith
 
   
Name:
  Courtney C. Smith    
Title:
  President and CEO    
 
        SPECIALTY RISK SOLUTIONS, LLC    
 
       
By:
  /s/ Scott H. Keller
 
   
Name:
  Scott H. Keller    
Title:
  Managing Director    

